September 17, 2001



Mr. Michael Nestor

5401 Leytonstone Court

Oak ridge, NC 27310



 

Dear Michael:



I am pleased to offer you the position of President, Human Pharmaceuticals U.S.
located in New Jersey. I look forward to having you on our team.



We are confirming the following compensation with the related fringe benefits,
as a beginning of what we hope will be a fruitful relationship. As an employee
of Alpharma, you will receive an annual salary of $450,000 and an annual auto
allowance of $15,000. In addition, you will be eligible to participate in the
Company's Performance Incentive Plan, with a bonus target of 50% of your 2001
base earnings. Please note that incentive payment depends upon both individual
and Company performance. This offer also includes 20,000 stock options, strike
price to be determined as the average price (combining the high and low for the
day) upon your first day of employment. We are also pleased to offer you a
sign-on bonus of $366,800, with an equal amount scheduled to be paid to you the
first pay period commencing after your second anniversary with the company.



You will be eligible to earn vacation at a rate of .77 days per pay period, for
an annualized rate of four weeks vacation per year. You will also be given 12
holidays each calendar year (six of which are designated as floating holidays).
Additionally, you will be entitled to the Alpharma fringe benefit package that
includes the following:



The Company will reimburse auto maintenance expenses of up to $2,000/year for
vehicles up to five years old and up to $1,000/year for vehicles more than five
years old. You will also be reimbursed for auto insurance, including a million
dollar umbrella policy.



Life insurance for three times your annual salary with the premium paid by the
Company.



A disability program that pays sixty percent of your base salary integrated with
social security until age seventy. The Company pays the premium.



A Defined Benefit Pension Plan fully paid by the Company in which qualified
employees vest 100% after 5 years' employment.



 

A Savings Plan to which the employee can save either on a pre and/or post tax
basis and contribute up to 15% of base pay. The Company provides a
service-weighted match on the first 6% of employee contributions. Based on
length of service, the Company match increases over time up to 100%. Enrollment
is subject to plan provisions.



A group health and medical plan for which the employee pays $11.54 for single
coverage or $27.69 for family coverage, for each two-week period. The Company
pays the remainder of the premium. You become eligible for this coverage on your
date of hire.



A Stock Purchase Plan in which employees can elect to contribute up to four
percent of salary for the purchase of Alpharma stock. The Company will match 50%
of the employee's contribution. The Company's match is vested at the end of each
quarter. Enrollment is subject to plan provisions.



A tuition assistance program, which pays for job related studies provided the
course, is passed with a "C" or better.



Eligibility to participate in the Alpharma Stock Option Plan.



Your current relocation benefits from Faulding Inc. will be available to you.
The terms outlined in your offer letter from Frank Condella dated November 2,
2000 apply to your new role excluding your first day of employment; which will
be considered the date of Change in Control.



Be entitled to receive an annual $3,000 allowance (taxable) for tax and or
financial planning and tax return preparation.



Given the importance of your position, you will be required to provide Alpharma
with three months notification in the event of your resignation. You are also
eligible for eighteen months of severance pay in the event you are terminated
for any reason other than cause. You would also be entitled to this severance
schedule should you experience a diminution of responsibilities or change in job
title reflecting less responsibility. You also acknowledge our plans to hire at
some future date a global leader for the Human Pharmaceutical business as well
as Research & Development Leader for the global business, which would not
constitute a diminution. Should you choose to resign from Alpharma prior to your
second year anniversary date, you will forfeit the second payment of $366,800.
Finally, we are in the midst of developing a new policy regarding change in
control and when that policy is finalized the terms of that policy will be
communicated to you. In the meantime, in the event of your termination within
six (6) months after a change in control of the company or in the Company's
Chief Executive Officer, your existing eighteen-month severance schedule would
apply.



Michael, I am very excited about you joining Alpharma. Please note that this
offer of employment is contingent upon the results of your reference check and
providing necessary identification for proof of citizenship and /or
authorization to work in the U.S on your first day of employment. Of course,
this offer is also contingent upon the approval of the transaction with Mayne
receiving the necessary shareholder approvals, as well. If you have any
questions regarding documentation, you can contact George Rose at (201) 228
2130.



I would appreciate your acknowledging this offer of employment by signing this
letter as a matter of record. Please return the signed copy to George.



Very truly yours,



 

Ingrid Wiik

President and Chief Executive Officer



 

 

Agreed and Accepted





__________________________________
Michael Nestor Date